DETAILED ACTION
	Applicant’s response of July 13, 2022 has been fully considered.  Claim 1 is amended and claims 11 and 17 are cancelled.  Claims 1-10, 14-16, and 18-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 14-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Abad (US 2016/0319115) in view of Araujo Da Silva et al. (US 2013/0123418) and Mathey et al. (US 2015/0259516).
Abad teaches a tire used on heavy duty vehicles such as buses and heavy road transport vehicles (¶35) comprising a tread made of the rubber composition (¶34) comprising from 70 to 100 phr of a styrene butadiene rubber with a glass transition temperature of between 20° C and   -70° C (¶62, 67), from 0 to 30 phr (calculated by Examiner) of a second elastomer such as natural rubber or polybutadiene (¶66), from 20 to 200 phr of total reinforcing filler (carbon black and silica) wherein the silica is predominant in an amount between 60 and 160 phr with carbon black being present in 20 phr or less (¶77, 79), a coupling agent (¶80), a crosslinking system (¶48), and an additive such as a plasticizing resin (¶123).
Abad does not teach that the styrene butadiene elastomer is modified with 0.01 to 50 mol% of a specific modifying agent.  However, Araujo Da Silva et al. teaches a rubber composition for tire treads (¶3) comprising a styrene butadiene rubber (Table 9) wherein the rubber is modified with 0.01 to 50 mol% (¶95) of a modifying agent that is selected from the group consisting of 

    PNG
    media_image1.png
    247
    330
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    249
    331
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    272
    338
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    176
    391
    media_image4.png
    Greyscale
and

    PNG
    media_image5.png
    208
    313
    media_image5.png
    Greyscale
,
which correspond to figures (XIII), (XIV), (XV), (XVI), and (XVII), respectively, from instant claim 6.  These structures all contain figure (IV) from instant claim 5 and figure (II) from instant claim 4 (¶92).  Abad and Araujo Da Silva et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions based on diene rubbers useful as tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 0.01 to 50 mol% of a modifier, as taught by Araujo Da Silva et al., to modify the styrene butadiene rubber in the rubber composition, as taught by Abad, and would have been motivated to do so in order to produce a tire tread with a good balance between good stiffness and a high breaking stress (¶12, 13).
	Abad does not teach that the composition contains from 2 to 15 phr of at least one plasticizing resin having a glass transition temperature of greater than or equal to 20° C, or that the total plasticizing system in the composition is present in from 2 to 17 phr.  However, Mathey et al. teaches a rubber composition for a tire tread that is used on vehicles carrying heavy loads (¶3), wherein the rubber composition comprises a blend of 30 to 80 phr of natural rubber and 20 to 80 phr of styrene butadiene rubber (¶22, 23), a silica filler (¶38, 42), a coupling agent (¶45), a crosslinking system (¶69), and from 1 to 20 phr of a hydrocarbon resin (¶68) wherein the resin has a Tg above 30° C(¶57) and is chosen from cyclopentadiene homopolymer or copolymer resins, dicyclopentadiene homopolymer or copolymer resins, polylimonene homopolymer or copolymer resins (terpene), C5 fraction/styrene copolymer resins, C5 fraction/C9 fraction copolymer resins, and mixtures thereof (¶66).  No oil is required to be present within the composition and so the amount of the resin will be the same as the amount of the plasticizing system.  Abad and Mathey et al. are analogous art because they are from the same field of endeavor, namely that of diene-based rubber compositions useful as tire treads for vehicles carrying heavy loads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 1 to 20 phr a hydrocarbon resin, as taught by Mathey et al., to the rubber composition, as taught by Abad, and would have been motivated to do so in order to help improve the wet grip while retaining rolling resistance of the tire treads (¶7).

Response to Arguments
Applicant’s arguments, see page 12, filed July 13, 2022, with respect to the rejection of claims 1-11 and 14-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the argument that Thompson explicitly excluded using the disclosed treads on heavy vehicles such as trucks and buses was persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 over Abad (US 2016/0319115) in view of Araujo Da Silva et al. (US 2013/0123418) and Mathey et al. (US 2015/0259516).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767